DETAILED ACTION
In application filed on 11/07/2018, Claims 1-15 are pending. Claims 1-7 and 13-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2018, 07/22/2019, 02/27/2020, 07/15/2020, 11/24/2020 and 11/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of Claims 1-7 and 13-15 are in the reply filed on 12/28/2020 is acknowledged. The traversal is on the ground(s) that the Election/Restriction is improper and that all independent claims share the special technical feature of performing an action based on a sensed/detected property of fluid passing through a channel that communicates with a foyer. This is not found persuasive because, in the instant case, the method of claim 8 does not require the sensor of claim 1. For instance, a user can visually sense or detect the property of the sample. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: “controller” in claims 1-3, 6 and 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lemmo et al. [US20030215957A1]
Regarding Claim 1, Lemmo teaches a microfluidic apparatus comprising:
a channel [Para 0053, 0057, 0133, 0162, 0165 Fig. 4, ref. 23; Fig. 1, ref. 82];
a foyer [Para 0050, 0053-0054, 0057-0058, Fig. 4, ref. 18, ‘dispenser manifold’], wherein the foyer is in fluid communication with the channel [as structurally arranged in Fig. 4] and wherein the channel has a smaller width than the foyer  [as structurally arranged in Fig. 4];
a sensor  [Para 0014; Para 0165, 0169, 0175, 0182; Fig. 4 and 6, ref. 55; ‘pressure sensors’] to sense a property of a fluid passing through the channel[Para 0053, 0057, 0133, 0162, 0165 Fig. 4, ref. 23]; The limitation “to sense a property of a fluid passing through the channel” is interpreted as a method of intended use given patentable weight to the extent of effecting the pressure sensor for monitoring the hydraulic pressure within said multi-channel system [ Claims 8, 17, 28]. Please see MPEP 2114(II) for further details;
a nozzle [Para 0056, Fig. 6, ref. 38 ‘drop-forming nozzle’] in fluid communication [‘fluidly connected’] with the foyer [Para 0050, 0057-0058, 0060 Fig. 6, ref. 44. ‘Manifold channel’];
an actuator [Para 0056, ‘solenoid actuator’] positioned in line [‘as structurally arranged in Fig. 6, 7] with the nozzle [Para 0056, Fig. 6, ref. 38 ‘drop-forming nozzle’]; and
to determine whether the sensed property of the fluid meets a predetermined and to perform a predefined action in response to the sensed property of the fluid meeting the predetermined condition” is limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the controller to control and coordinate the syringe pump (22) [ Para 0148], under predetermined, and preferably steady state, pressure conditions, to be incremented by a predetermined amount to create a hydraulic pressure wave. While the valves 20 (FIG. 6) are open the pressure wave pushes a volume of fluid through the channels 44 (FIG. 4) and down the respective nozzles 38 (FIG. 6) forming droplets at the respective exit orifices at about the time of peak pressure amplitude.  [Para 0147]. Please see MPEP 2114(II) for further details.

Regarding Claim 2, Lemmo teaches a microfluidic apparatus according to claim 1, wherein the predefined action [‘aspirating generally precise and/or predetermined microfluidic quantities’] of includes at least one of changing a dispensing location [‘dispensing the one or more fluids to one or more targets’] of the fluid contained in the foyer [Para 0012, ‘manifold system’], changing an order in which the fluid contained in 
The limitations of claim 2 is interpreted as a method of intended use given patentable weight to the extent of effecting the  multi-channel dispensing system  to function according to the specified conditions of Lemmo [Para 0012, 0016-0017, 0050,0068]. Please see MPEP 2114(II) for further details.

Regarding Claim 3, Lemmo teaches a microfluidic apparatus according to claim 1, wherein the controller [Para 0012; Para 0060, Fig. 4, ref. 46] is to perform the predefined action by modifying a dispense protocol applied to the fluid contained in the foyer. This limitation is interpreted as a method of intended use given patentable weight Please see MPEP 2114(II) for further details.

Regarding Claim 4, Lemmo teaches a microfluidic apparatus according to claim 1, wherein the property of the fluid is an electrical conductivity [Para 0069-0075; electrical conductivity can be computed from ‘resistance’ across the channel length] of the fluid.

Regarding Claim 5, Lemmo teaches a microfluidic apparatus according to claim 1, wherein the property of the fluid [Para 0069 ‘hydraulic pressure’; Para 0075, 0077, relating to ‘density and fluid viscosity’] is a predetermined type of particle contained in the fluid [Para 0069, 0075, 0077, 0172, 0177-0178, Para Claim 12].

Regarding Claim 6, Lemmo teaches a microfluidic apparatus according to claim 1, further comprising:
a second foyer [Para 0008, 0039, 0127] plurality of dispensing manifolds (18)’] containing a second fluid [Para 0039, ‘dispensing liquids’];
a second nozzle [Para 0012, 0014, Claims 7, 12, 31 ‘plurality of nozzles’]; and
Please see MPEP 2114(II) for further details.

Regarding Claim 7, Lemmo teaches a microfluidic apparatus according to claim 1, further comprising:
a substrate [Para 0008, 0039,  ‘wells of assay trays’] containing a plurality of wells, wherein the controller [ Para 0148] is to control the actuator [ Para 0127, Fig. 6, ref. 12 ‘solenoid dispensers (plurality) with solenoid actuator (32); system includes solenoid –actuated valves (20); Para 0067, ‘valves (120) coupled to nozzle’],  to cause fluid in the foyer [ ‘manifolds’] to be dispensed through the nozzle [ Para 0003] and into a first well of the plurality of wells [ Para 0008,0039 ‘machines including manifolds transfers liquids to and from the wells of assay trays], in response to the sensed 
The limitations of claim 7 is interpreted as a method of intended use given patentable weight to the extent of effecting the  multi-channel dispensing system with the controller  to function according to the specified conditions of Lemmo [Para 0008, 0012,0039 0016-0017, 0050,0068, Claims 12, 21]. Please see MPEP 2114(II) for further details.

Regarding Claim 13, Lemmo teaches a microfluidic system comprising:
a plurality of microfluidic devices [Para 0129, Claim 1, 20, 32; ‘multi-channel dispensing systems’], wherein each of the plurality of microfluidic devices comprises:
a foyer [Para 0050, 0053-0054, 0057-0058, Fig. 4, ref. 18, ‘dispenser manifold’] in fluid communication with a channel [Para 0053, 0057, 0133, 0162, 0165 Fig. 4, ref. 23;] having smaller cross section than the foyer [as structurally arranged in Fig. 4];
a sensor [Para 0014; Para 0165, 0169, 0175, 0182; Fig.4 and 6, ref. 55; ‘pressure sensors’]  to sense a property [‘hydraulic pressure’]   of a fluid passing through the channel [Para 0053, 0057, 0133, 0162, 0165 Fig. 4, ref. 23];  and into the foyer [Para 0050, 0053-0054, 0057-0058, Fig. 4, ref. 18, ‘dispenser manifold’];

a controller [Para 0012; Para 0060, Fig. 4, ref. 46] to modify a dispense protocol applied to the plurality of microfluidic devices based upon the sensed properties of the fluid passing through the channels. The limitation “to modify a dispense protocol applied to the plurality of microfluidic devices based upon the sensed properties of the fluid passing through the channels” is limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the controller to control and coordinate the syringe pump (22) [ Para 0148], under predetermined, and preferably steady state, pressure conditions, to be incremented by a predetermined amount to create a hydraulic pressure wave. While the valves 20 (FIG. 6) are open the pressure wave pushes a volume of fluid through the channels 44 (FIG. 4) and down the respective nozzles 38 (FIG. 6) forming droplets at the respective exit orifices at about the time of peak pressure amplitude.  [Para 0147]. Please see MPEP 2114(II) for further details.

Regarding Claim 14, Lemmo teaches a system according to claim 13, wherein the controller is to modify the dispense protocol by at least one of changing a dispensing location of the fluid contained in the foyer, This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the controller to individually controls the frequency/duty cycle of the valves in hydraulic Please see MPEP 2114(II) for further details; changing an order in which the fluid contained in the foyer and another fluid contained in another foyer are dispensed, changing a quantity of fluid dispensed into a well, [Para 0012; ‘the positive displacement pump is in hydraulic communication with the valves [‘fluidly connected to the manifold’] for drawing predetermined quantities of the one or more fluids from the one or more fluid sources, and providing predetermined quantities of the one or more fluids to the one or more targets], dispensing a second fluid into a well into which the fluid was dispensed, and dispensing the second fluid at a specific time following a determination that the sensed property of the fluid meets the predetermined condition [Para 0012; ‘the controller individually controls the frequency/duty cycle of the valves to achieve balanced output and/or to achieve individual or sequential aspirating/dispensing of precise and/or predetermined quantities of the one or more fluids]. 
The limitations of claim 14 is interpreted as a method of intended use given patentable weight to the extent of effecting the  multi-channel dispensing system with the controller  to function according to the specified conditions of Lemmo [Para 0008, 0012,0039 0016-0017, 0050,0068, Claims 12, 21]. Please see MPEP 2114(II) for further details.
Regarding Claim 15, Lemmo teaches a fluid delivery system according to claim 13, wherein the controller [Para 0012; Para 0060, Fig. 4, ref. 46] is further to activate the 
The limitations of claim 15 is interpreted as a method of intended use given patentable weight to the extent of effecting the  multi-channel dispensing system with the controller  to function according to the specified conditions of Lemmo [Para 0008, 0012,0039 0016-0017, 0050,0068, Claims 12, 21]. Please see MPEP 2114(II) for further details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadri et al. [US 20150064694A1]: teaches systems, including apparatus and methods, for the microfluidic manipulation, dispensing, and/or sorting of particles, such as cells and/or beads.
Miltenyi et al. [US10018541B21]: teaches a process for sorting target cells and non - target cells from a sample by a cell sorting valve microfabricated on a surface of a 
Ito et al. [US 20150064694A1]: teaches microchips for collecting particulates and particulate fractional collection apparatuses provided with the microchips.
Hashimoto et al. [US008127624B2]: teaches a particulate sampling apparatus, a particulate sampling substrate and a particulate sampling method.
Frank et al. [WO9726528]: teaches an apparatus and method to determine the hemoglobin concentration of individual red blood cells by measuring the radio frequency resistance (RF) and direct current (DC) resistance resulting during the flow of the cells through a measurement aperture. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797